Citation Nr: 1604834	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of a temporary total rating beyond August 1, 2010, for convalescence required as a result of a left knee arthroscopic surgery in June 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

By way of a brief background, the Veteran has been service connected for a left knee disability since his discharge from active duty.  Following a June 14, 2010, arthroscopic surgery, the Veteran initiated a claim for a temporary 100 percent disability rating based on the need for convalescence under 38 C.F.R. § 4.30.  In the December 2010 rating decision on appeal, the RO granted a one month temporary total rating. The Veteran then initiated a notice of disagreement in February 2011, asserting an extension of the temporary 100 percent rating was warranted.  

In support of his claim, the Veteran has provided a letter from his treating physician at the Dallas VA Medical Center (VAMC).  This statement indicates that as of February 2011 the Veteran had not experience any improvement in his knee functionality as a result of his June 2010 surgery.  The clinician also stated the Veteran remained unable to perform his work.  The Board has reviewed the Veteran's outpatient treatment notes from the Dallas VAMC; however, the RO only associated records through November 2010 in the above-noted electronic records systems.  The Veteran's ongoing treatment records are vital to the determination of whether an extension of a temporary convalescence rating is warranted, as well as determining when such rating should end.  


Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include all treatment records from the Dallas VAMC related to the claimed disability for the period of November 2010 to the present.   If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO or the AMC should also undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




